IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44439

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 447
                                                )
       Plaintiff-Respondent,                    )   Filed: April 25, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DANIEL DUANE GRABE,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Daniel Duane Grabe pleaded guilty to trafficking in marijuana, Idaho Code § 37-
2732(a)(1)(a), and possession of a controlled substance with the intent to deliver, I.C. § 37-
2732(a). For each count, the district court imposed a unified thirteen-year sentence, with three
years determinate, with the sentences to run concurrently. Grabe filed an Idaho Criminal Rule
35 motion, which the district court denied. Grabe appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of


                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Grabe’s I.C.R. 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Grabe’s I.C.R.
35 motion is affirmed.




                                               2